Citation Nr: 1618759	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied the Veteran's claim for a rating in excess of 50 percent for his PTSD.  A January 2012 rating decision from the VA RO in Detroit, Michigan, granted an increased rating of 70 percent for his PTSD effective January 25, 2008, the date of the Veteran's claim.  This case is now under the jurisdiction of the Detroit, Michigan RO.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer in October 2010.  A transcript of that hearing is of record.

In March 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

In a November 2015 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim for entitlement to an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a November 2015 statement from his representative, the Veteran expressly withdrew his appeal with regard to the issue of entitlement to an increased rating for PTSD prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal of the claim of entitlement to an increased rating for PTSD is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


